Citation Nr: 9915459	
Decision Date: 06/02/99    Archive Date: 06/15/99

DOCKET NO.  97-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
post traumatic stress disorder.
 
2.  Entitlement to an increased rating for residuals of shell 
fragment wound to the left flank, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for post traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling and denied a rating greater 
than 10 percent for residuals of shell fragment wound to the 
left flank.  

A hearing was held on April 22, 1999, in Columbia, South 
Carolina, before G.H. Shufelt, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b)(West 1991).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for increased rating for residuals of 
shell fragment wound to the left flank has been developed. 

2.  Residuals of shell fragment wound to the left flank are 
currently manifested by well healed, nontender, laceration 
scar on the left flank, and well healed, subjectively tender, 
surgical scar on the abdomen; both of which are non adherent 
and without underlying tissue loss or functional impairment.  
Additionally, there is x-ray evidence of a retained metallic 
density.  

CONCLUSION OF LAW

Residuals of shell fragment wound to the left flank are 
10 percent disabling and no more in accordance with any 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, and Part 4, Codes 7804, 7805 and (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for 
increased rating for residuals of shell fragment wound to the 
left flank is well-grounded; that is, the claim is plausible.  
Additionally, there is no indication that there are 
unobtained records which are available and which would aid a 
decision in this regard.  Accordingly, we conclude that the 
record is complete and that there is no further duty to 
assist the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a).  

Factual Background

Service medical records show that while serving in Vietnam in 
November 1970, the veteran sustained a gun shot wound to his 
left flank with no nerve or artery involvement.  At that time 
he underwent an exploratory laparotomy which was negative, 
and his postoperative course was without complication.  On 
discharge from the hospital in December 1970 physical 
examination of the abdomen revealed a well healed midline 
scar with no tenderness.  The diagnosis was post fragment 
wound, left flank.  The veteran was considered fit for duty.  
The report of a surgical consultation conducted in 
conjunction with his separation examination in January 1971, 
noted that since discharge from the hospital the veteran had 
complained of left flank pain with any exercise.  Physical 
examination revealed a well healed upper midline surgical 
incision, and a 2 inch healed laceration on the left flank, 
lower costal cartilages in posterior axillary line, and no 
abdominal masses.  The impression was status post operative 
negative laparotomy for fragment wound left flank.  

By a rating action in February 1971 service connection was 
granted for residuals of shrapnel fragment wound to the left 
flank, evaluated as 10 percent disabling on the basis of a 
tender scar.  

On VA examination conducted in April 1972 the veteran 
complained of occasional pain in the left side associated 
with movement.  Objective evidence revealed a well healed, 
nontender, shrapnel scar in the left flank area, and a well 
healed upper mid line surgical scar, which also was non 
tender.  The scars were not debilitating and there were no 
residuals of injury to the abdominal cavity or organs 
therein.  The diagnosis was shrapnel wound with residuals of 
slightly tender scar.  

When an additional VA examination was conducted in August 
1982, the veteran was noted to have a 4 centimeter linear 
scar, secondary to the shell fragment wound, below the rib 
cage, left posterior axillary line, and a 17 and one half 
centimeter, midline epigastric, linear surgical scar 
secondary to laparotomy.  Both scars were non tender, soft 
and smooth, with no attachment, tissue loss, or restriction 
of motion, but characterized by slight hypertrophy.  

The veteran was seen in November 1996 for abdominal pain of 
unknown etiology, which was improved, but not completely 
resolved when he was seen again 3 weeks later.  

At the time of his Agent Orange examination in November 1996, 
examination of the abdomen revealed a midline surgical scar 
which was locally tender at the inferior end of the scar.  X-
rays conducted at that time demonstrated a nonspecific bowel 
gas pattern, indicating no evidence of bowel obstruction.  
Also visualized was a metallic density overlying the left 
upper quadrant, of unknown significance, considered likely to 
be outside of the abdomen.  

The veteran was seen in December 1996 for complaints of 
stomach pain which was worse on movement.  The diagnosis at 
that time was small umbilical hernia.  
 
The report of his VA examination for scars conducted in 
January 1997 reflects the veteran's history of shrapnel 
wounds to the left flank with retained fragments in the right 
lower quadrant.  It was noted that the veteran suffered no 
residuals, his scars were well healed from the injury, and 
the surgical scars were also well healed.  The veteran 
reported occasional tenderness in the right lower quadrant 
where his residual fragments resided.  Physical examination 
of the abdominal area was benign, revealing only the fullness 
in the right lower quadrant.  Skin examination demonstrated 
well healed scars.  

VA outpatient treatment records dated in May 1998 to July 
1998 show the veteran was seen for symptoms of abdominal 
pain, considered variously to be musculoskeletal pain, and 
pain of unknown etiology.  

When the veteran testified at his April 1999 personal hearing 
before the Board, he related that he experienced pain in the 
abdominal area every 2 to 3 weeks.  He indicated his doctors 
were unable to explain the cause of his discomfort, but 
provided him with pain medication.  It was also the veteran's 
testimony that each of his scars, the one resulting from the 
shrapnel wound, and the surgical scar, were tender, 
particularly on movement.  He also noted that he disliked 
revealing his scars, such as when wearing a bathing suit, 
because people inquired about the cause of the scars, which 
he did not like to discuss.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

The veteran's residuals of the shrapnel wound of the left 
flank are currently evaluated under the provisions of 
Diagnostic Code 7804 which assigns a maximum 10 percent 
rating for a superficial scar that is tender and painful on 
objective demonstration.  In addition to retained metallic 
density revealed on x-ray, the medical evidence in this case 
reflects residuals of shell fragment wound to the left flank 
manifested by a well healed, nontender laceration scar on the 
left flank, and a well healed, subjectively tender, surgical 
scar on the abdomen; both of which are non adherent and 
without underlying tissue loss or functional impairment.  
Accordingly a 10 percent evaluation is warranted under Code 
7804.  

Pursuant to Diagnostic Code 7805, scars may also be rated on 
the basis of limitation of function of the affected part.  
Inasmuch as the record is devoid of evidence that the 
residual scars at issue restrict the motion of any body part, 
a compensable rating is not for assignment on the basis of 
functional impairment under Code 7805.  

Similarly, in the absence of any evidence of loss or 
impairment of the underlying muscles, attributable to the 
residuals of the shell fragment wound, the regulatory 
provisions governing the evaluation of muscle injuries are 
not for application in this case.  Finally, there is no 
medical evidence to indicate an etiological link between the 
abdominal pain and umbilical hernia reflected in the record, 
and the residuals of shrapnel wound to the left flank.  In 
view of the foregoing the record presents no evidentiary 
basis to support a rating greater than 10 percent for 
residuals of the shrapnel wound of the left flank.  

Full consideration has been given to the application of 38 
C.F.R. § 4.3 requiring the resolution of doubt in the 
veteran's favor.  However, the medical evidence of record 
does not create a reasonable doubt regarding the current 
level of this disability.  Rather, the preponderance of the 
evidence is against assignment of a rating greater than 
10 percent for residuals of shell fragment wound to the left 
flank.


ORDER

A rating greater than 10 percent is denied for residuals of 
shell fragment wound to the left flank. 


REMAND

When the veteran testified at his April 1999 personal hearing 
before the Board he related that he had been seeing a private 
medical doctor for treatment of his service-connected 
psychiatric disability.  The referenced treatment is not 
reflected by the record.  In order to ensure that VA has 
fulfilled it duty under 38 U.S.C.A. § 5107, to assist the 
veteran in the development of evidence pertinent to this 
claim, the case will be returned to the RO for compilation of 
those private medical records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA and non VA who have treated him for 
PTSD since December 1996.  Specific 
request should be made for information 
required to contact Dr. Fecter in 
Charleston, South Carolina.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.   If 
additional treatment records are added to 
the claims folder, the claims folder 
should be referred to the physician who 
performed the VA psychiatric examination 
of July 1998, and the physician should be 
asked to add additional comments to the 
examination report taking into account 
the information included in the new 
medical evidence.  If the same physician 
is not available, the claims folder 
should be referred to another psychiatric 
examiner for comment on the record, 
taking into account all medical reports 
added to the record after the examination 
of July 1998.

2.  Thereafter, the RO should review the 
veteran's claim for an increased rating 
for PTSD on the basis of all evidence of 
record and all applicable law and 
regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

